Citation Nr: 0720908	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-00 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of multiple joints.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1985 to June 
1989.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a current diagnosis of traumatic arthritis.

2.  The medical evidence of record does not show that the 
veteran has a current diagnosis of bilateral hearing loss for 
VA purposes.


CONCLUSIONS OF LAW

1.  Traumatic arthritis of multiple joints was not incurred 
in, or aggravated by, active military service and cannot be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service and cannot be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in June 2002 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in February 2003, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claims.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic disorders, including arthritis and 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) 


medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Traumatic Arthritis

The veteran's service medical records show that he was 
repeatedly treated for various musculoskeletal complaints.  
The medical records show that the veteran's conditions were 
variously diagnosed as muscle sprains and strains.  The 
service medical records also show that the veteran was 
treated for injuries sustained as the result of the explosion 
of a field artillery piece in October 1988.  At the time the 
veteran specifically complained of injuries to his hands, 
knees, and lower back.  The various diagnoses given during 
treatment of these injuries were soft tissue injury of the 
right hand, contusion of the bilateral knees, paraspinal 
spasm.  An October 1988 medical report specifically stated 
that x-ray examination of the veteran's lumbosacral spine and 
sacrum showed no fracture.  The assessment was paraspinal 
muscle strain/spasm.

After separation from military service, a May 2000 private 
medical examination report stated that the veteran was 
involved in a motor vehicle accident which resulted in type 
II traumatic spondylolisthesis of the C2 vertebrae.

An April 2002 private medical report stated that degenerative 
changes were noted at the C5-6 and C6-7 vertebrae.  The 
impression was cervical arthrosis and low back pain.

In an April 2003 VA joints examination report, the veteran 
complained of pain mostly in his hands with occasional pain 
in his knees.  The veteran stated that in 1988 an artillery 
explosion threw him several feet away where he landed on his 
hands and knees.  The veteran also reported being involved in 
a motor vehicle 


accident 3 years before which resulted in a neck injury.  The 
veteran stated that he had stopped doing construction work 
due to pain in his hands and knees.  On physical examination, 
no abnormalities of the veteran's hands and knees were noted.  
X-ray examination of the veteran's hands and knees were 
normal and without evidence of post-traumatic arthritis.  The 
diagnosis was "subjective complaints of pain in both hands 
and knees.  At the present time, there is no residual of 
traumatic injury, neither [is there] any evidence of post-
traumatic arthritis of [the] hands and feet."  The examiner 
stated "I have reviewed the service medical records 
including other information and it is my opinion that there 
is no relationship between his subjective complaint of 
bilateral knee and hand pain and military service."

The medical evidence of record does not show that the veteran 
has a current diagnosis of traumatic arthritis.  The most 
recent medical evidence of record shows that the veteran's 
hands and feet are normal and without evidence of traumatic 
arthritis.  In fact, the medical evidence of record does not 
show that traumatic arthritis has ever been diagnosed.  The 
Board notes that an April 2002 private medical examination 
report gave a diagnosis of cervical arthrosis.  However, the 
veteran's statements in the April 2003 VA joints examination 
report show that his complaints specifically dealt with his 
hands and knees.  Furthermore, even if the veteran was found 
to be claiming service connection for traumatic arthritis of 
the back, the medical evidence of record shows that the 
veteran's cervical arthrosis is related to a motor vehicle 
accident which occurred in May 2000, over 10 years after 
separation from military service.  In addition, while the 
veteran's service medical records include complaints of back 
pain related to the October 1988 artillery explosion, the 
complaints were specifically of the veteran's lower back.  In 
contrast, the arthrosis diagnosed in April 2002 was of the 
veteran's neck.  Accordingly, the April 2002 cervical 
arthrosis diagnosis is not applicable to the veteran's claim 
of service connection for traumatic arthritis of multiple 
joints.  As such, there is no medical evidence of record that 
the veteran has a current diagnosis of traumatic arthritis 
for the purposes of this claim.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of traumatic arthritis.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that he has a current 
diagnosis of traumatic arthritis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no medical evidence of 
record that the veteran has a current diagnosis of traumatic 
arthritis.  As such, service connection for traumatic 
arthritis of multiple joints is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of traumatic arthritis of multiple joints, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records include multiple 
audiological examination reports.  An October 1987 
audiological examination was conducted and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
15
25
LEFT
40
45
20
25
25

A second October 1987 audiological examination was conducted 
9 days later and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
5
0
-5
10
10

A June 1989 audiological examination was conducted and pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
5
0
-5
15
15

After separation from military service, an April 2003 VA 
audiological examination was conducted and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
15
LEFT
15
10
15
20
25

Using the Maryland CNC word list, speech recognition was 96 
percent in the right ear and 100 percent in the left ear. 

The medical evidence of record shows that the veteran does 
not have a current diagnosis of bilateral hearing loss for VA 
purposes.  The most recent medical evidence of record shows a 
pattern of hearing impairment that does not meet the 
requirements to be considered a disability for VA purposes.  
See 38 C.F.R. § 3.385.  The Board notes that in October 1987, 
an in-service audiological examination showed a level of 
hearing impairment that was sufficient to be considered a 
disability for VA purposes.  However, a second audiological 
examination conducted 9 days later had significantly lower 
pure tone thresholds in all frequencies, bilaterally.  The 
accuracy of the second October 1987 audiological examination 
is supported by the nearly identical findings in the June 
1989 separation audiological examination.  Moreover, the 
first October 1987 audiological examination does not provide 
sufficient evidence to show that the veteran has a current 
diagnosis of bilateral hearing loss for VA purposes.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich, 104 F. 
3d 1328; see also Gilpin, 155 F.3d 1353.  The veteran's 
statements alone are not sufficient to prove that he has a 
current diagnosis of bilateral hearing loss.  Espiritu, 2 
Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, 
the medical evidence of record does not show that the veteran 
has a current diagnosis of bilateral hearing loss for VA 
purposes.  As such, service connection for bilateral hearing 
loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of bilateral hearing loss for VA purposes, the doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.




ORDER


Service connection for traumatic arthritis of the hands and 
feet is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


